Title: William Short to Thomas Jefferson, 23 October 1817
From: Short, William
To: Jefferson, Thomas


                    
                        Dear sir
                        Philada
Octob: 23. 1817
                    
                    At On the 6th inst: I wrote to you at Mal Grouchys request, to state his intention of being at Monticello about the 20th—Since then I have seen Mr Harris who informed me your intention was to go to Bedford at the end of the month. The fears therefore that you might wait unnecesarily for Grouchy, induces me to give you this trouble, seeing that his journey is defeated by the indisposition of his son—He has been siezed with a gald & a stricture on the breast & some other symptoms of alarm that have forced him to give up his fixed intention of visiting Monticello. He sat out however notwithstanding this, & proceeded as far as Wilmington in the hope the change of air might be serviceable & enable him to proceed—but he has been disappointed & returned to this City—He tells me that he wrote to you as soon as he found his project stopped by this circumstance—but for greater caution I write to you also, lest under the information of my former letter you may be expecting Grouchy (if his letter shd not reach you) when you might be wishing to proceed to Bedford—   As this letter has no other object, I have only to pray God to have you in his holy keeping—
                    
                        faithfully yours
                        W: short
                    
                